SUMMARY ORDER
UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND DECREED that the judgment of the United States District Court for the Southern District of New York (Lynch, J.) is REMANDED.
Defendant-appellant Austin Roberts (“appellant”) appeals from a judgment of conviction entered on July 12, 2004 in the United States District Court for the Southern District of New York (Lynch, J.). Appellant contends that application of the federal sentencing guidelines violated his Sixth Amendment rights under Blakely v. Washington, — U.S.-, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). Upon inquiry by this Court, the government submitted a letter dated March 9, 2005 indicating its consent to a remand for reconsideration of whether to resentence in light of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir.2005).
In light of the Supreme Court’s decision in Booker and this Court’s decision in Crosby, this case is remanded to the district court for further proceedings in conformity with Crosby.
Any appeal taken from the district court’s actions following this remand can be initiated only by filing a new notice of appeal. See Fed. RApp. P. 3, 4(b).
A party will not waive or forfeit any appropriate argument on remand or any appeal post-remand by not filing a petition for rehearing of this remand order.